               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DELVIN STAFFORD,                   )
                                   )
                Plaintiff,         )
                                   )
    v.                             )               1:20CV731
                                   )
SERGEANT STOUT, et al.,            )
                                   )
                Defendant(s).      )


                                 ORDER

    On November 9, 2020, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 3, 4.) No objections were

filed within the time limits prescribed by § 636.

    The court need not make a de novo review and the Magistrate

Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that Plaintiff’s individual

capacity claims against Defendants Sergeant Stout, Captain

Rogers, and Officer Land are allowed to proceed, but that his

claims against Defendant First Lieutenant Childessler are

dismissed pursuant to 28 U.S.C. § 1915A for failing to state a

claim upon which relief may be granted.




     Case 1:20-cv-00731-WO-LPA Document 8 Filed 01/06/21 Page 1 of 2
This the 6th day of January, 2021.



                            __________________________________
                              United States District Judge




                            - 2 -



Case 1:20-cv-00731-WO-LPA Document 8 Filed 01/06/21 Page 2 of 2
